DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered. Claims 1, 3, 5, 6, 9, 10, 15, 18, 20-22 are pending and being examined as drawn to the elected species of SEQ ID NO:2 and 10. Claims 1 and 10 are amended. Claims 21 and 22 are new.
 
Maintained Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

2.	Claims 1, 3, 5, 6, 9, 10, 15, 18, 20-22 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to:
Claim 1.	A method of treating a cancer, said method comprising administering a pharmaceutical composition to a subject in need thereof,
wherein said pharmaceutical composition comprises as an active ingredient, an antibody or fragment thereof having an immunological reactivity with an MCEMP1 protein having the amino acid sequence shown in SEQ ID NO: 2 or an amino acid sequence having 90% or more sequence identity with the amino acid sequence, and with a polypeptide comprising an extracellular region portion of the MCEMP1 protein, the polypeptide being a polypeptide consisting of the amino acid sequence of SEQ ID NO:10 or a polypeptide consisting of an amino acid sequence having 90% or more sequence identity with the amino acid sequence of SEQ ID NO:10, wherein the cancer is leukemia or myelodysplastic syndrome.
Claim 10 has similar language.

Thus, the claims identify the antibody by function only, where the function is to:
Bind an MCEMP1 protein having the amino acid sequence shown in SEQ ID NO: 2 or an amino acid sequence having 90% or more sequence identity with the amino acid sequence, and treat cancer;
Bind a polypeptide comprising an extracellular region portion of the MCEMP1 protein, the polypeptide being a polypeptide consisting of SEQ ID NO: 10, or a polypeptide consisting of an amino acid sequence having 90% or more sequence identity with the amino acid sequence, and treat cancer; or
Bind a polypeptide comprising an extracellular region portion of the MCEMP1 protein, the polypeptide being a polypeptide consisting of SEQ ID NO:10 or an amino acid sequence having 90% or more sequence identity with the amino acid sequence.
No antibody structure is recited in the claims. 
The instant specification discloses only a batch of mouse polyclonal antibodies produced and isolated against the extracellular region of MCEMP1 represented as hMCEMP1ECD-mIgG2aFc (Example 3), presumably comprising the entire ECD of human MCEMP1 represented by SEQ ID NO:10. In Example 4, the specification discloses combining the polyclonal antibodies with MCEMP1-expressing human leukemia cell line U937 and a myelodysplastic syndrome cell line MDS92 in vitro, 
Thus, the instant specification describes a single batch of mouse polyclonal antibodies that bind to the ECD of MCEMP1 and function in ADCC activity in vitro against MCEMP1-expressing cancer cells. There are no exemplary polyclonal antibodies made against a protein comprising less than SEQ ID NO:10 or comprising up to 10% sequence discrepancy from SEQ ID NO:10 that function to treat cancer. The instant specification does not provide any guidance for, or identify, which epitope on SEQ ID NO:2 or SEQ ID NO:10 must be conserved for antibody production in order for the antibodies to recognize and bind MCEMP1 expressed on tumor cells. There are no exemplary monoclonal antibodies produced against any region of SEQ ID NO:2, 10, or variants thereof comprising up to 10% sequence discrepancy, let alone monoclonal antibodies that also function to treat cancer. The specification fails to disclose any structural sequence required of an antibody to possess the functions listed in the bulleted section above.
To provide adequate written description and evidence of possession of the claimed antibody genus, the instant specification can structurally describe representative antibodies that function to bind the claimed MCEMP1 sequences and/or treat cancer as claimed, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for antibodies that bind the MCEMP1 sequences and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed. The MCEMP1 antigen provides no information about the structure of an antibody that binds to it.
In this case, the only factor present in the claims is a recitation of the antibody function as listed above.  The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification fails to disclose a single exemplary antibody sequence that functions as claimed. The specification discloses only a batch of polyclonal antibodies produced against the entire SEQ ID NO:10. A definition by 
In the instant case, the specification discloses producing mouse polyclonal antibodies against ECD fragment hMCEMP1ECD-mIgG2aFc that collectively has ADCC activity against MCEMP1-expressing cancer cell lines in vitro. The instant specification does not disclose any exemplary sequence of an antibody that functions as claimed, and does not disclose the six complementarity determining regions (CDRs) or variable light chain domain (VL) + variable heavy chain domain (VH) sequences necessary for the antibody to function as claimed.  The specification does not disclose the sequence structure of any antibody that would predictably function as claimed. The claims broadly encompass any MCEMP1 antibody that functions to bind any sequence comprising SEQ ID NO:2 or any sequence having at least 90% sequence identity to SEQ ID NO:2, and bind a polypeptide consisting of SEQ ID NO:10 or polypeptide having at least 90% identity with SEQ ID NO:10. Applicants have not established any reasonable structure-function correlation with regards to the sequences in the variable domains or CDRs that are critical to the binding function and cancer treating function. Applicants have not established any reasonable structure-function correlation with regards to what sequences can be altered in SEQ ID NO:2 or SEQ ID NO:10 and still result in producing in vitro. Given the well-known high level of polymorphism of polyclonal antibodies from batch to batch, the well-known high level of polymorphism of antibody CDR sequences and structure, the skilled artisan would not have been in possession of the vast repertoire of antibodies encompassed by the claimed invention. One could not reasonably or predictably extrapolate the structure of a single batch of mouse polyclonal antibodies raised against hMCEMP1ECD-mIgG2aFc to the structure of any and all other antibodies, including other polyclonals, monoclonal, human, and chimeric antibodies, as broadly claimed and required to practice the claimed methods. Therefore one could not readily envision members of the broadly claimed genus. 
Given the lack of representative species to support the full scope of the claimed antibodies and those required to practice the claimed method, and lack of reasonable structure-function correlation with regards to the unknown sequences in the variable domains or CDRs that provide binding function and cancer treating function, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of antibodies that bind the MCEMP1 polypeptide sequences that is required to practice the claimed invention.  Since the specification 
Examiner Suggestion: Amend the claims to be limited to a composition comprising polyclonal antibodies produced against the entire ECD SEQ ID NO:10.

Response to Arguments
3.	Applicants point to a PTAB decision in the “Inano” case and argue that written description rejection does not apply to the instant claims because like in Inano, the instant claims encompass using antibodies defined by function of binding to a specific region on a protein, and methods of producing such antibodies are routine and well established in the, placing Applicants in possession of such antibodies to practice the claimed methods.
	The arguments have been considered but are not persuasive. The fact patterns in the Inano case are entirely different from the instant case. The claims in Inano are drawn to a method for detecting influenza B virus in an immunoassay, the method comprising binding a labeled monoclonal antibody or antigen binding fragment thereof to matrix protein (M1) of influenza B virus, …wherein the labeled monoclonal antibody or antigen binding fragment thereof reacts specifically with the region of the 125th to 248th amino acids of M1. Thus, the claims of Inano are directed to a detection assay, where the only function of the antibody is to bind to the protein, and the antibodies are required to bind a defined sequence of amino acids 125-248 of M1 protein. 
Unlike in Inano, the instant claims are drawn to a method for treating cancer, therefore the claims require a function of treating cancer that is critical to the antibodies in vitro to cells expressing MCEMP1. This is the only anti-cancer activity demonstrated by any MCEMP1 antibodies. However, there is no indication that screening for antibody binding to an antigen results in the identification of antibodies that induce ADCC function, and induce ADDC activity sufficient to treat cancer in vivo. In order to identify ADCC activity, peripheral blood lymphocytes must be present and additional screening must take place to identify which antibodies induce ADCC and to an extent to treat cancer in vivo (see the rejection below under enablement regarding unpredictability for identifying antibodies that induce ADCC). Therefore, knowledge of antibody binding or knowledge of the production of antibodies binding to MCEMP1 fails to allow one to readily recognize which antibodies would induce ADCC and induce ADCC to sufficient levels function as an antibody that treats cancer as required by the claims.
Unlike in Inano, the instant claims broadly encompass antibodies binding anywhere to SEQ ID NO:10 or SEQ ID NO:2, wherein SEQ ID NO:2 and 10 can have up to a 10% sequence discrepancy of unknown sequences. The claims are not limited to antibodies binding a defined amino acid sequence. Polyclonal antibodies can only be defined by the sequence they bind to. If the sequence is not defined, then the polyclonal antibody that binds to it is not defined. The instant specification has not identified any of the 10% of nucleotide sequences that can be altered in SEQ ID NO:2 or 10 and still result in polyclonal antibodies that function to bind to MCEMP1 and treat cancer. There 
	In the case of monoclonal antibodies including human antibodies, the instant specification does not provide a single example of a monoclonal antibody that binds to SEQ ID NO:2 or 10 or variants comprising up to 10% sequence discrepancy, or that functions to treat cancer or even induce ADCC. There is not a single exemplary species to represent this broad genus required to practice the claimed method. Unlike polyclonal antibodies, monoclonal antibodies bind to a single epitope that can be linear or three dimensional, and monoclonal antibodies have a defined variable region structure. Applicants have not identified any epitope in the entire SEQ ID NO:2, SEQ ID NO:10, or epitopes having 10% sequence variation from SEQ ID NOs:2 and 10 that is critical to the antibody binding and cancer-treating function. The instant specification does not provide any exemplary monoclonal or human antibodies that bind to a single epitope on SEQ ID NO:2, SEQ ID NO:10 or variants comprising 10% sequence discrepancy and function to treat cancer.
	As stated in the rejection, while methods of producing antibodies and screening for binding are known, these methods do not put one in possession of every monoclonal and human antibody yet to be produced that may function to treat cancer as claimed. Methods of producing and screening for antibody binding provide no information on the resulting structure of the antibody or its cancer-treating function. Therefore, one could not recognize the structure or shared structure across the genus of human and 
	Examiner maintains reliance upon the precedential decisions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) (“Lilly”) and Enzo Biochem, Inc. V. Gen-Probe Inc. (Fed. Cir. 2002) (“Enzo”) as the standards for determining adequate written description of the instant claims. Examiner established that:
the claims define the antibody by binding function only without any antibody sequence structure recited; 
the specification fails to provide the critical or shared core antibody sequence structure correlated to, and responsible for, the epitope binding and cancer treating function (for example, the six complementarity determining region (CDR) sequences or variable light (VL) and heavy (VH) chain domain sequences critical to the antibody binding function) that is possessed by the broadly claimed genus of antibodies required to practice the invention; and
the specification fails to provide a representative number of species of antibodies for the broadly claimed genus of antibodies required to perform the claimed functions of binding the claimed sequences and treating cancer as recited in the claimed method.
Examiner Suggestion: Amend the claims to treat cancer with a composition comprising polyclonal antibodies produced against the entire ECD SEQ ID NO:10.


New Rejection
Claim Rejections - 35 USC § 112

4.	Claims 1, 3, 5, 6, 9, 10, 15, 18, 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating cancer expressing MCEMP1 in a subject, said method comprising administering to the subject a pharmaceutical composition comprising polyclonal antibody produced against the entire MCEMP1 ECD region SEQ ID NO:10, does not reasonably provide enablement for a method of treating cancer that does not express MCEMP1 and administering any monoclonal or human antibodies and fragments thereof, or administering polyclonal antibodies binding outside of the ECD region SEQ ID NO:10 or to mutated sequences of SEQ ID NO:2 and 10 having up to 10% sequence discrepancy.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, 
The instant specification discloses a batch of mouse polyclonal antibodies produced and isolated against the extracellular region of MCEMP1 represented as hMCEMP1ECD-mIgG2aFc (Example 3), presumably comprising the entire ECD of human MCEMP1 represented by SEQ ID NO:10. In Example 4, the specification discloses combining the polyclonal antibodies with MCEMP1-expressing human leukemia cell line U937 and a myelodysplastic syndrome cell line MDS92 in vitro, adding mouse lymphocytes, then measuring ADCC activity to determine there was ADCC activity against the cell lines. There are no working examples of in vivo cancer treatment and no indication by the specification that antibody binding to MCEMP1 protein has any inhibitory, neutralizing, apoptotic, or internalizing anti-tumor function against MCEMP1. 
First, the claims broadly encompass treating any cancer patient with leukemia or myelodysplastic syndrome. Those of ordinary skill in the art recognize that these cancers cannot be treated with antibodies binding to MCEMP1 to trigger ADCC if the cancers do not express MCEMP1. Therefore, the methods would not be enabled if the subjects treated do not have MCEMP1-expressing cancer.

Third, antibody binding to an antigen does not necessitate or predictably result in ADCC activity, cell killing, or cancer treatment. For example, He et al (PNAS, 2016, 113:11931-11936) teach and demonstrate that ADCC induction by polyclonal or monoclonal antibodies is dependent on the specific epitope they bind, even on the same antigen. Non-neutralizing antibodies did not elicit ADCC. Therefore, antibody binding did not necessitate ADCC function, and antibody specificity plays an important role in the regulation of ADCC (abstract; p. 11931, col. 2; to p. 11932, col. 1; p. 11935, col. 2). He et al also indicated, as known to those of ordinary skill in the art, that the isotype of antibody affects whether it can induce ADCC (p.p. 11932, col. 1). Weitzman et al (Leukemia & Lymphoma, 2009, 50:1361-1368) teach that monoclonal antibodies binding different antigens on leukemia cells did not induce the same levels of ADCC, and the factor that determined this variability was the density of antigen target on the cells. The higher the antigen target density on cells, the higher the level of ADCC. Weitzman et al determined that the antibodies that did not induce sufficient ADCC, or rely on ADCC as the primary anti-tumor mechanism, relied on other mechanisms for in vivo, or predictably identify an antibody that can treat cancer using ADCC as the primary mechanism, and only mechanism disclosed in the specification. A high quantity of experimentation must be conducted to determine which antibodies binding which epitopes of MCEMP1 will function to treat cancer as required by the claims.
Reasonable correlation must exist between the scope of the claims and scope of enablement set forth, and it cannot be reasonably predicted that any antibody, polyclonal or monoclonal, produced against any epitope or partial region of SEQ ID NO:2 or 10, or produced against any unknown sequence variant of SEQ ID NO:2 or 10, will result in the treatment of cancer as required by the claims. 
Therefore, in view of the unpredictability in the art regarding antibodies inducing ADCC to treat cancer, the quantity of experimentation necessary,  the breadth of the claims, lack of guidance in the specification, and the absence of working examples, it would require undue experimentation for one skilled in the art to practice the invention as broadly claimed.


5.	All other rejections recited in the Office Action mailed September 22, 2020 are hereby withdrawn in view of amendments and arguments.

6.	Conclusion: No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642